Case 5:19-cv-02072-MCS-SP Document 44 Filed 09/30/20 Page 1 of 16 Page ID #:615



 11   Ryan D. Watstein (pro hac vice)
      rwatstein@kcozlaw.com
 22
      Kristapor Vartanian (SBN 275378)
 33   kvartanian@kcozlaw.com
      Matthew A. Keilson (pro hac vice)
 44
      mkeilson@kcozlaw.com
 55   KABAT CHAPMAN & OZMER LLP
      333 S. Grand Avenue, Suite 2225
 66
      Los Angeles, CA 90071
 77   Telephone: (213) 493-3980
 88   Facsimile: (404) 400-7333

 99   Counsel for Defendant Free Energy Savings Company, LLC

10
10
11                         UNITED STATES DISTRICT COURT
11                        CENTRAL DISTRICT OF CALIFORNIA
12
12
13    MICHAEL TRUJILLO, individually            Case No: 5:19-cv-02072-MCS-SP
13    and on behalf of all others similarly
14
14    situated,                                 Hon. Judge Mark C. Scarsi
15                                              Hon. Magistrate Judge Sheri Pym
15                Plaintiff,
16
16                                              Compl. Filed: October 29, 2019
       v.
17
17
      FREE ENERGY SAVINGS                       STIPULATED PROTECTIVE
18
18    COMPANY, LLC, D/B/A QUALITY               ORDER
19    CONSERVATION SERVICES,
19
20                Defendant.                    [Discovery Document]
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28


                    STIPULATED PROTECTIVE ORDER -- 5:19-cv-02072-MCS-SP
Case 5:19-cv-02072-MCS-SP Document 44 Filed 09/30/20 Page 2 of 16 Page ID #:616



 1   1.    A.     PURPOSES AND LIMITATIONS
 2         Discovery in this action could involve production of confidential, proprietary, or
 3   private information for which special protection from public disclosure and from use
 4   for any purpose other than prosecuting this litigation may be warranted. Accordingly,
 5   the parties hereby stipulate to and petition the Court to enter the following Stipulated
 6   Protective Order. The parties acknowledge that this Order does not confer blanket
 7   protections on all disclosures or responses to discovery and that the protection it affords
 8   from public disclosure and use extends only to the limited information or items that are
 9   entitled to confidential treatment under the applicable legal principles. The parties
10   further acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective
11   Order does not entitle them to file confidential information under seal; Civil Local Rule
12   79-5 sets forth the procedures that must be followed and the standards that will be
13   applied when a party seeks permission from the court to file material under seal.
14         B.     GOOD CAUSE STATEMENT
15         This action could involve trade secrets, customer information, contracts, and
16   other valuable research, development, commercial, financial, technical and/or
17   proprietary information for which special protection from public disclosure and from
18   use for any purpose other than prosecution of this action is warranted. Such confidential
19   and proprietary materials and information consist of, among other things, confidential
20   private information about low-income customers, business or financial information,
21   internal documents regarding employment and business policies, practices, and
22   strategies, or other confidential research, development, or commercial information,
23   information otherwise generally unavailable to the public, or which may be privileged
24   or otherwise protected from disclosure under state or federal statutes, court rules, case
25   decisions, or common law. Accordingly, to expedite the flow of information, to
26   facilitate the prompt resolution of disputes over confidentiality of discovery materials,
27   to adequately protect information the parties are entitled to keep confidential, to ensure
28   that the parties are permitted reasonable necessary uses of such material in preparation

                                           1
                    STIPULATED PROTECTIVE ORDER -- 5:19-cv-02072-MCS-SP
Case 5:19-cv-02072-MCS-SP Document 44 Filed 09/30/20 Page 3 of 16 Page ID #:617



 1   for and in the conduct of trial, to address their handling at the end of the litigation, and
 2   serve the ends of justice, a protective order for such information is justified in this
 3   matter. It is the intent of the parties that information will not be designated as
 4   confidential for tactical reasons and that nothing be so designated without a good faith
 5   belief that it has been maintained in a confidential, non-public manner, and there is good
 6   cause why it should not be part of the public record of this case.
 7   2.    DEFINITIONS
 8         2.1    Action: Michael Trujillo v. Free Energy Savings Company, LLC d/b/a
 9   Quality Conservation Services, Case No. 5:19-cv-02072-MCS-SP.
10         2.2    Challenging Party: A Party or Non-Party that challenges the designation
11   of information or items under this Order.
12         2.3    “CONFIDENTIAL” Information or Items: Information (regardless of how
13   it is generated, stored or maintained) or tangible things that qualify for protection under
14   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
15   Statement.
16         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
17   support staff).
18         2.5    Designating Party: a Party or Non-Party that designates information or
19   items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL”
20   or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY.”
21         2.6    Disclosure or Discovery Material: all items or information, regardless of
22   the medium or manner in which it is generated, stored, or maintained (including, among
23   other things, testimony, transcripts, and tangible things), that are produced or generated
24   in disclosures or responses to discovery in this matter.
25         2.7    Expert: a person with specialized knowledge or experience in a matter
26   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
27   expert witness or as a consultant in this Action.
28

                                              2
                       STIPULATED PROTECTIVE ORDER --5:19-cv-02072-MCS-SP
Case 5:19-cv-02072-MCS-SP Document 44 Filed 09/30/20 Page 4 of 16 Page ID #:618



 1         2.8    HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY: Information
 2   or Items: Extremely sensitive “Confidential Information or Items,” disclosure of which
 3   to another Party or Non-Party would create a substantial risk of serious harm that could
 4   not be avoided by less restrictive means.
 5         House Counsel: attorneys who are employees of a party to this Action. House
 6   Counsel does not include Outside Counsel of Record or any other outside counsel.
 7         2.9    Non-Party: any natural person, partnership, corporation, association, or
 8   other legal entity not named as a Party to this action.
 9         2.10 Outside Counsel of Record: attorneys who are not employees of a party to
10   this Action but are retained to represent or advise a party to this Action and have
11   appeared in this Action on behalf of that party or are affiliated with a law firm which
12   has appeared on behalf of that party, and includes support staff.
13         2.11 Party: any party to this Action, including all of its officers, directors,
14   employees, consultants, retained experts, and Outside Counsel of Record (and their
15   support staffs).
16         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
17   Discovery Material in this Action.
18         2.13 Professional Vendors: persons or entities that provide litigation support
19   services (e.g., photocopying, videotaping, translating, preparing exhibits or
20   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
21   their employees and subcontractors.
22         2.14 Protected Material: any Disclosure or Discovery Material that is
23   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’
24   EYES ONLY.”
25         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
26   from a Producing Party.
27

28

                                           3
                    STIPULATED PROTECTIVE ORDER --5:19-cv-02072-MCS-SP
Case 5:19-cv-02072-MCS-SP Document 44 Filed 09/30/20 Page 5 of 16 Page ID #:619



 1   3.    SCOPE
 2         The protections conferred by this Stipulation and Order cover not only Protected
 3   Material (as defined above), but also (1) any information copied or extracted from
 4   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
 5   Material; and (3) any testimony, conversations, or presentations by Parties or their
 6   Counsel that might reveal Protected Material.
 7         Any use of Protected Material at trial shall be governed by the orders of the trial
 8   judge. This Order does not govern the use of Protected Material at trial.
 9   4.    DURATION
10         Even after final disposition of this litigation, the confidentiality obligations
11   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
12   in writing or a court order otherwise directs. Final disposition shall be deemed to be the
13   later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;
14   and (2) final judgment herein after the completion and exhaustion of all appeals,
15   rehearings, remands, trials, or reviews of this Action, including the time limits for filing
16   any motions or applications for extension of time pursuant to applicable law.
17   5.    DESIGNATING PROTECTED MATERIAL
18         5.1    Exercise of Restraint and Care in Designating Material for Protection.
19   Each Party or Non-Party that designates information or items for protection under this
20   Order must take care to limit any such designation to specific material that qualifies
21   under the appropriate standards. The Designating Party must designate for protection
22   only those parts of material, documents, items, or oral or written communications that
23   qualify so that other portions of the material, documents, items, or communications for
24   which protection is not warranted are not swept unjustifiably within the ambit of this
25   Order.
26         Mass, indiscriminate, or routinized designations are prohibited. Designations that
27   are shown to be clearly unjustified or that have been made for an improper purpose
28   (e.g., to unnecessarily encumber the case development process or to impose

                                           4
                    STIPULATED PROTECTIVE ORDER --5:19-cv-02072-MCS-SP
Case 5:19-cv-02072-MCS-SP Document 44 Filed 09/30/20 Page 6 of 16 Page ID #:620



 1   unnecessary expenses and burdens on other parties) may expose the Designating Party
 2   to sanctions.
 3         If it comes to a Designating Party’s attention that information or items that it
 4   designated for protection do not qualify for protection, that Designating Party must
 5   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 6         5.2       Manner and Timing of Designations. Except as otherwise provided in this
 7   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
 8   or ordered, Disclosure or Discovery Material that qualifies for protection under this
 9   Order must be clearly so designated before the material is disclosed or produced.
10         Designation in conformity with this Order requires:
11         (a)       for information in documentary form (e.g., paper or electronic documents,
12   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
13   Producing Party affix at a minimum, the legend “CONFIDENTIAL” ” or “HIGHLY
14   CONFIDENTIAL—ATTORNEYS’ EYES ONLY” (hereinafter “CONFIDENTIAL
15   legend”), to each page that contains protected material. If only a portion or portions of
16   the material on a page qualifies for protection, the Producing Party also must clearly
17   identify the protected portion(s) (e.g., by making appropriate markings in the margins).
18         A Party or Non-Party that makes original documents available for inspection
19   need not designate them for protection until after the inspecting Party has indicated
20   which documents it would like copied and produced. During the inspection and before
21   the designation, all of the material made available for inspection shall be deemed
22   “CONFIDENTIAL” “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY.”
23   After the inspecting Party has identified the documents it wants copied and produced,
24   the Producing Party must determine which documents, or portions thereof, qualify for
25   protection under this Order. Then, before producing the specified documents, the
26   Producing Party must affix the “CONFIDENTIAL legend” to each page that contains
27   Protected Material. If only a portion or portions of the material on a page qualifies for
28

                                             5
                      STIPULATED PROTECTIVE ORDER --5:19-cv-02072-MCS-SP
Case 5:19-cv-02072-MCS-SP Document 44 Filed 09/30/20 Page 7 of 16 Page ID #:621



 1   protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,
 2   by making appropriate markings in the margins).
 3         (b)    for testimony given in depositions that the Designating Party identify the
 4   Disclosure or Discovery Material, within 30 days of the receipt of the deposition
 5   transcription, all protected testimony.
 6         (c)    for information produced in some form other than documentary and for
 7   any other tangible items, that the Producing Party affix in a prominent place on the
 8   exterior of the container or containers in which the information is stored the legend
 9   “CONFIDENTIAL”          or   “HIGHLY       CONFIDENTIAL—ATTORNEYS’                     EYES
10   ONLY.” If only a portion or portions of the information warrants protection, the
11   Producing Party, to the extent practicable, shall identify the protected portion(s).
12         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
13   failure to designate qualified information or items does not, standing alone, waive the
14   Designating Party’s right to secure protection under this Order for such material. Upon
15   timely correction of a designation, the Receiving Party must make reasonable efforts to
16   assure that the material is treated in accordance with the provisions of this Order.
17   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
18         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
19   designation of confidentiality at any time that is consistent with this Court’s Scheduling
20   Order.
21         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
22   resolution process under Local Rule 37.1, et seq. or follow the procedures for informal,
23   telephonic discovery hearings on the Court’s website.
24         6.3    The burden of persuasion in any such challenge proceeding shall be on the
25   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
26   to harass or impose unnecessary expenses and burdens on other parties) may expose the
27   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
28   the confidentiality designation, all parties shall continue to afford the material in

                                           6
                    STIPULATED PROTECTIVE ORDER --5:19-cv-02072-MCS-SP
Case 5:19-cv-02072-MCS-SP Document 44 Filed 09/30/20 Page 8 of 16 Page ID #:622



 1   question the level of protection to which it is entitled under the Producing Party’s
 2   designation until the Court rules on the challenge.
 3   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 4         7.1    Basic Principles. A Receiving Party may use Protected Material that is
 5   disclosed or produced by another Party or by a Non-Party in connection with this Action
 6   only for prosecuting, defending, or attempting to settle this Action. Such Protected
 7   Material may be disclosed only to the categories of persons and under the conditions
 8   described in this Order. When the Action has been terminated, a Receiving Party must
 9   comply with the provisions of section 13 below (FINAL DISPOSITION).
10         Protected Material must be stored and maintained by a Receiving Party at a
11   location and in a secure manner that ensures that access is limited to the persons
12   authorized under this Order.
13         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
14   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
15   may disclose any information or item designated “CONFIDENTIAL” only to:
16         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well as
17   employees of said Outside Counsel of Record to whom it is reasonably necessary to
18   disclose the information for this Action;
19         (b)    the officers, directors, and employees (including House Counsel) of the
20   Receiving Party to whom disclosure is reasonably necessary for this Action;
21         (c)    experts (as defined in this Order) of the Receiving Party to whom
22   disclosure is reasonably necessary for this Action and who have signed the
23   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24         (d)    the court and its personnel;
25         (e)    court reporters and their staff;
26         (f)    professional jury or trial consultants, mock jurors, and Professional
27   Vendors to whom disclosure is reasonably necessary for this Action and who have
28   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                           7
                    STIPULATED PROTECTIVE ORDER --5:19-cv-02072-MCS-SP
Case 5:19-cv-02072-MCS-SP Document 44 Filed 09/30/20 Page 9 of 16 Page ID #:623



 1         (g)    the author or recipient of a document containing the information or a
 2   custodian or other person who otherwise possessed or knew the information;
 3         (h)    during their depositions, witnesses, and attorneys for witnesses, in the
 4   Action to whom disclosure is reasonably necessary provided that they sign the
 5   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
 6   by the Designating Party or ordered by the court. Pages of transcribed deposition
 7   testimony or exhibits to depositions that reveal Protected Material may be separately
 8   bound by the court reporter and may not be disclosed to anyone except as permitted
 9   under this Stipulated Protective Order; and
10         (i)    any mediator or settlement officer, and their supporting personnel,
11   mutually agreed upon by any of the parties engaged in settlement discussions.
12         7.3          Disclosure of     “HIGHLY      CONFIDENTIAL—ATTORNEYS’
13   EYES ONLY” Information or Items. Unless otherwise ordered by the Court or
14   permitted in writing by the Designating Party, a Receiving Party may disclose any
15   information or item designated “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
16   ONLY” only to:
17         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well as
18   employees of said Outside Counsel of Record to whom it is reasonably necessary to
19   disclose the information for this Action;
20         (b)    the officers, directors, and employees (including In-House Counsel) of the
21   Receiving Party to whom disclosure is reasonably necessary for this Action;
22         (c)    experts (as defined in this Order) of the Receiving Party to whom
23   disclosure is reasonably necessary for this Action and who have signed the
24   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25         (d)    the Court and its personnel;
26         (e)    court reporters and their staff who have signed the “Acknowledgment and
27   Agreement to Be Bound” (Exhibit A);
28

                                           8
                    STIPULATED PROTECTIVE ORDER --5:19-cv-02072-MCS-SP
Case 5:19-cv-02072-MCS-SP Document 44 Filed 09/30/20 Page 10 of 16 Page ID #:624



  1         (f)    the author or recipient of a document containing the information or a
  2   custodian or other person who otherwise possessed or knew the information; and
  3         (g)    during their depositions, witnesses, and attorneys for witnesses, in the
  4   Action to whom disclosure is reasonably necessary provided that the Designating Party
  5   and the Receiving Party agree that such disclosure is reasonably necessary and that the
  6   witness and his or her attorney sign the “Acknowledgment and Agreement to Be
  7   Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by
  8   the Court. Pages of transcribed deposition testimony or exhibits to depositions that
  9   reveal Protected Material may be separately bound by the court reporter and may not
 10   be disclosed to anyone except as permitted under this Stipulated Protective Order.
 11   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 12         IN OTHER LITIGATION
 13         If a Party is served with a subpoena or a court order issued in other litigation that
 14   compels disclosure of any information or items designated in this Action as
 15   “CONFIDENTIAL”         or   “HIGHLY       CONFIDENTIAL—ATTORNEYS’                   EYES
 16   ONLY,” that Party must:
 17         (a)    promptly notify in writing the Designating Party. Such notification shall
 18   include a copy of the subpoena or court order;
 19         (b)    promptly notify in writing the party who caused the subpoena or order to
 20   issue in the other litigation that some or all of the material covered by the subpoena or
 21   order is subject to this Protective Order. Such notification shall include a copy of this
 22   Stipulated Protective Order; and
 23         (c)    cooperate with respect to all reasonable procedures sought to be pursued
 24   by the Designating Party whose Protected Material may be affected.
 25         If the Designating Party timely seeks a protective order, the Party served with the
 26   subpoena or court order shall not produce any information designated in this action as
 27   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY”
 28   before a determination by the court from which the subpoena or order issued, unless the

                                            9
                     STIPULATED PROTECTIVE ORDER --5:19-cv-02072-MCS-SP
Case 5:19-cv-02072-MCS-SP Document 44 Filed 09/30/20 Page 11 of 16 Page ID #:625



  1   Party has obtained the Designating Party’s permission. The Designating Party shall bear
  2   the burden and expense of seeking protection in that court of its confidential material
  3   and nothing in these provisions should be construed as authorizing or encouraging a
  4   Receiving Party in this Action to disobey a lawful directive from another court.
  5   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  6         PRODUCED IN THIS LITIGATION
  7         (a)      The terms of this Order are applicable to information produced by a Non-
  8   Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
  9   CONFIDENTIAL—ATTORNEYS’ EYES ONLY.” Such information produced by
 10   Non-Parties in connection with this litigation is protected by the remedies and relief
 11   provided by this Order. Nothing in these provisions should be construed as prohibiting
 12   a Non-Party from seeking additional protections.
 13         (b)      In the event that a Party is required, by a valid discovery request, to
 14   produce a Non-Party’s confidential information in its possession, and the Party is
 15   subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
 16   information, then the Party shall:
 17               (1) promptly notify in writing the Requesting Party and the Non-Party that
 18   some or all of the information requested is subject to a confidentiality agreement with
 19   a Non-Party;
 20               (2) promptly provide the Non-Party with a copy of the Stipulated Protective
 21   Order in this Action, the relevant discovery request(s), and a reasonably specific
 22   description of the information requested; and
 23               (3) make the information requested available for inspection by the Non-
 24   Party, if requested.
 25         (c)      If the Non-Party fails to seek a protective order from this court within 14
 26   days of receiving the notice and accompanying information, the Receiving Party may
 27   produce the Non-Party’s confidential information responsive to the discovery request.
 28   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce

                                            10
                      STIPULATED PROTECTIVE ORDER --5:19-cv-02072-MCS-SP
Case 5:19-cv-02072-MCS-SP Document 44 Filed 09/30/20 Page 12 of 16 Page ID #:626



  1   any information in its possession or control that is subject to the confidentiality
  2   agreement with the Non-Party before a determination by the court. Absent a court order
  3   to the contrary, the Non-Party shall bear the burden and expense of seeking protection
  4   in this court of its Protected Material.
  5   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  6         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  7   Protected Material to any person or in any circumstance not authorized under this
  8   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
  9   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 10   all unauthorized copies of the Protected Material, (c) inform the person or persons to
 11   whom unauthorized disclosures were made of all the terms of this Order, and (d) request
 12   such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
 13   that is attached hereto as Exhibit A.
 14   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 15         PROTECTED MATERIAL
 16         When a Producing Party gives notice to Receiving Parties that certain
 17   inadvertently produced material is subject to a claim of privilege or other protection,
 18   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 19   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 20   may be established in an e-discovery order that provides for production without prior
 21   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 22   parties reach an agreement on the effect of disclosure of a communication or
 23   information covered by the attorney-client privilege or work product protection, the
 24   parties may incorporate their agreement in the stipulated protective order submitted to
 25   the court.
 26   12.   MISCELLANEOUS
 27         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 28   person to seek its modification by the Court in the future.

                                           11
                     STIPULATED PROTECTIVE ORDER --5:19-cv-02072-MCS-SP
Case 5:19-cv-02072-MCS-SP Document 44 Filed 09/30/20 Page 13 of 16 Page ID #:627



  1         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  2   Protective Order no Party waives any right it otherwise would have to object to
  3   disclosing or producing any information or item on any ground not addressed in this
  4   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  5   ground to use in evidence of any of the material covered by this Protective Order.
  6         12.3 Filing Protected Material. A Party that seeks to file under seal any
  7   Protected Material must comply with this Court’s orders and Civil Local Rule 79-5.
  8   Protected Material may only be filed under seal pursuant to a court order authorizing
  9   the sealing of the specific Protected Material at issue. If a Party’s request to file
 10   Protected Material under seal is denied by the court, then the Receiving Party may file
 11   the information in the public record unless otherwise instructed by the court.
 12   13.   FINAL DISPOSITION
 13         After the final disposition of this Action, as defined in paragraph 4, within 60
 14   days of a written request by the Designating Party, each Receiving Party must return all
 15   Protected Material to the Producing Party or destroy such material. As used in this
 16   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 17   summaries, and any other format reproducing or capturing any of the Protected
 18   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
 19   must submit a written certification to the Producing Party (and, if not the same person
 20   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
 21   category, where appropriate) all the Protected Material that was returned or destroyed
 22   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
 23   compilations, summaries or any other format reproducing or capturing any of the
 24   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
 25   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
 26   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
 27   work product, and consultant and expert work product, even if such materials contain
 28

                                           12
                     STIPULATED PROTECTIVE ORDER --5:19-cv-02072-MCS-SP
Case 5:19-cv-02072-MCS-SP Document 44 Filed 09/30/20 Page 14 of 16 Page ID #:628



  1   Protected Material. Any such archival copies that contain or constitute Protected
  2   Material remain subject to this Protective Order as set forth in Section 4 (DURATION).
  3   14.   BOUND PENDING APPROVAL
  4         After this Stipulated Protective Order has been fully executed by the undersigned,
  5   it shall be presented to the court for entry. The parties agree to be bound by the terms
  6   set forth herein with regard to any Protected Material that have been produced before
  7   the court signs this Stipulated Protective Order.
  8         The parties and all signatories to Exhibit A (attached hereto) agree to be bound
  9   by this Stipulated Protective Order pending its approval and entry by the court. In the
 10   event that the court modifies this Stipulated Protective Order, or in the event that the
 11   court enters a different protective order, the parties (and all signatories to Exhibit A)
 12   agree to be bound by this Stipulated Protective Order until such time as the court may
 13   enter such a different Order. It is the parties’ intent to be bound by the terms of this
 14   Stipulated Protective Order pending its entry so as to allow for immediate production
 15   of Protected Materials under the terms herein.
 16   15.   Any violation of this Order may be punished by any and all appropriate measures
 17   including, without limitation, contempt proceedings and/or monetary sanctions.
 18   IT IS SO STIPULATED, THROUGH THE UNDERSIGNED.
 19

 20   Dated: September 30, 2020                   KABAT CHAPMAN & OZMER LLP
 21
                                             By: /s/ Ryan D. Watstein
 22                                              Ryan D. Watstein (pro hac vice)
 23
                                                  Attorney for Defendant
 24

 25   Dated: September 30, 2020                   WOODROW & PELUSO, LLC
                                                                         1
 26                                          By: /s/ Patrick H. Peluso
 27
      1
        Defendant’s counsel attests that all other signatories listed, and on whose behalf the
 28
      filing is submitted, concur in the filing’s content and have authorized the filing.
                                           13
                     STIPULATED PROTECTIVE ORDER --5:19-cv-02072-MCS-SP
Case 5:19-cv-02072-MCS-SP Document 44 Filed 09/30/20 Page 15 of 16 Page ID #:629



  1                                        Patrick H. Peluso (admitted pro hac vice)

  2                                        and
  3                                        Afshin Siman
  4                                        LAW OFFICE OF AFSHIN SIMAN
                                           6210 Wilshire Blvd.
  5                                        Suite 211
                                           Los Angeles, CA 90048
  6                                        (424) 229-9778
  7
                                           siman@simanlawfirm.com

  8                                        Attorneys for Plaintiff
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                        14
                  STIPULATED PROTECTIVE ORDER --5:19-cv-02072-MCS-SP
Case 5:19-cv-02072-MCS-SP Document 44 Filed 09/30/20 Page 16 of 16 Page ID #:630



  1                                            EXHIBIT A
  2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3           I,                                [print or type full name], of
  4                   [print or type full address], declare under penalty of perjury that I have
  5   read in its entirety and understand, the Stipulated Protective Order that was issued by
  6   the United States District Court for the Central District of California on _______ [date]
  7   in the case of Michael Trujillo v. Free Energy Savings Company, LLC d/b/a Quality
  8   Conservation Services, Case No. 5:19-cv-02072-MCS-SP. I agree to comply with and
  9   to be bound by all the terms of this Stipulated Protective Order and I understand and
 10   acknowledge that failure to so comply could expose me to sanctions and punishment in
 11   the nature of contempt. I solemnly promise that I will not disclose in any manner any
 12   information or item that is subject to this Stipulated Protective Order to any person or
 13   entity except in strict compliance with the provisions of this Order.
 14           I further agree to submit to the jurisdiction of the United States District Court for
 15   the Central District of California for the purpose of enforcing the terms of this Stipulated
 16   Protective Order, even if such enforcement proceedings occur after termination of this
 17   action. I hereby appoint ______________________ [print or type full name] of
 18   ________________________________ [print or type full address and telephone
 19   number] as my California agent for service of process in connection with this action or
 20   any proceedings related to enforcement of this Stipulated Protective Order.
 21   Date:
 22   City and State where sworn and signed:
 23

 24   Printed name:____________________
 25

 26   Signature:_______________________
 27

 28



                   EXHIBIT A -- STIPULATED PROTECTIVE ORDER -- 5:19-cv-02072-MCS-SP
